124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Calvin C. HOLLOWELL, Plaintiff/Appellant,v.Randy JOHNSON, Sheriff of Pulaski County;  Danny Bradley,Chief Deputy;  Stephen Engstrom, Attorney for the Sheriff;Nelwyn Davis, Attorney for Pulaski County;  CarolynWitherspoon, Attorney for the County Judge;  F.G. Villines,Pulaski County Judge, also known as Buddy Villines;  RobertNewcomb, Attorney for Bale Chevrolet States GEO;  John Earl,Attorney for Bale Chevrolet GEO;  John Bale, Owner of BaleChevrolet GEO;  Lowell G. Kincaid, Acting Chief ofDetention;  Michael D. Barkhurst, Chief of Detention;  DannyHarkins, Arkansas State Police, Defendants/Appellees.Calvin C. HOLLOWELL, Plaintiff/Appellee,v.Randy JOHNSON, Sheriff of Pulaski County;  Danny Bradley,Chief Deputy;  Defendants,Stephen ENGSTROM, Attorney for the Sheriff;  Nelwyn Davis,Attorney for Pulaski County;  Carolyn Witherspoon,Attorney for the County Judge;Defendants/Appellants,F.G. VILLINES, also known as Buddy Villines, Pulaski CountyJudge;  Robert Newcomb, Attorney for Bale Chevrolet GEO;John Earl, Attorney for Bale Chevrolet GEO;  John Bale,Owner of Bale Chevrolet GEO;  Lowell G. Kincaid, ActingChief of Detention;  Michael D. Barkhurst, Chief ofDetention;  Danny Harkins, Arkansas State Police, Defendants.Calvin C. Hollowell, Plaintiff/Appellee,v.Randy Johnson, Sheriff of Pulaski County;  Danny Bradley,Chief Deputy;  Stephen Engstrom, Attorney for the Sheriff;Nelwyn Davis, Attorney for Pulaski County;  CarolynWitherspoon, Attorney for the County Judge;  F.G. Villines,also known as Buddy Villines, Pulaski County Judge;  RobertNewcomb, Attorney for Bale Chevrolet GEO;  John Earl,Attorney for Bale Chevrolet GEO, Defendants,John Bale, Owner of Bale Chevrolet GEO;  Defendant/Appellant,Lowell G. Kincaid, Acting Chief of Detention;  Michael D.Barkhurst, Chief of Detention;  Danny Harkins,Arkansas State Police, Defendants.Calvin C. HOLLOWELL, Plaintiff/Appellee,v.Randy JOHNSON, Sheriff of Pulaski County;  Danny Bradley,Chief Deputy;  Defendants/Appellants,Stephen Engstrom, Attorney for the Sheriff;  Nelwyn Davis,Attorney for Pulaski County;  Carolyn Witherspoon,Attorney for the County Judge;  Defendants,F.G. Villines, also known as Buddy Villines, Pulaski CountyJudge;  Defendant/Appellant,Robert Newcomb, Attorney for Bale Chevrolet GEO;  John Earl,Attorney for Bale Chevrolet GEO;  John Bale, Ownerof Bale Chevrolet GEO;  Defendants,Lowell G. KINCAID, Acting Chief of Detention;  Michael D.Barkhurst, Chief of Detention;  Defendants/Appellants,Danny Harkins, Arkansas State Police, Defendant.
Nos. 96-3721EA, 96-3800EA, 96-3798EA, 96-3799EA.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 5, 1997.Filed Sept. 18, 1997.

Before FAGG, HEANEY, and BEAM, Circuit Judges.
PER CURIAM.


1
Calvin C. Hollowell appeals the district court's dismissal of his civil rights action in which he alleged numerous violations of 42 U.S.C. §§ 1983, 1985, and 1986, and the First and Fourth Amendments.  Three appellees cross-appeal the district court's denial of a motion to recuse, and one appellee appeals the denial of his motion for sanctions.  Having reviewed the record and the parties' briefs, we conclude the court correctly dismissed Hollowell's action for failing to state a claim.  Likewise, the court properly denied the recusal and sanctions motions.  See 8th Cir.  R. 47B.